Case: 21-60533       Document: 00516439527        Page: 1    Date Filed: 08/19/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 19, 2022
                                   No. 21-60533                         Lyle W. Cayce
                                                                             Clerk

   John D. Rogers,

                                                            Plaintiff—Appellant,

                                       versus

   Pelicia E. Hall, in her individual capacity; Sean Smith, in his
   individual capacity,

                                                          Defendants—Appellees.


                    Appeal from the United States District Court
                      for the Northern District of Mississippi
                              USDC No. 4:18-CV-257


   Before Smith, Costa, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
          John Rogers was fired from his position as the Chief of Investigation
   of the Mississippi State Penitentiary at Parchman (Parchman) about three
   months after he testified at a probable cause hearing on behalf of one of his
   investigators.   Rogers sued the Mississippi Department of Corrections
   (MDOC), then-MDOC Commissioner Pelicia Hall, and MDOC’s
   Corrections Investigations Division Director, Sean Smith, under 42 U.S.C.
   § 1983, alleging, inter alia, a First Amendment retaliation claim. The district
Case: 21-60533     Document: 00516439527              Page: 2   Date Filed: 08/19/2022




                                       No. 21-60533


   court granted summary judgment for the defendants based on sovereign and
   qualified immunity. We affirm.
                                           I.
          Rogers was subpoenaed by James Bobo, who by then was a former
   MDOC investigator, to testify at a probable cause hearing on March 13,
   2017, in Sunflower County Circuit Court. The hearing concerned a criminal
   assault charge brought by Parchman Superintendent Earnest Lee against
   Bobo. During his hearing testimony, Rogers described a keystone-cops-style
   chain of events that erupted during an investigation Rogers led into another
   alleged assault of an inmate by Parchman officers. He contends that after his
   hearing appearance, the MDOC brass retaliated by terminating him.
          From Rogers’s account, the MDOC personnel involved did not
   exactly cover themselves in glory. He testified that on November 21, 2016,
   the mother of Parchman inmate Tristan Harris informed Rogers that two
   Parchman staff members had assaulted Harris. Rogers dispatched two
   Corrections Investigation Division officers, Bobo and William Carter, to
   investigate. Once they were underway, one of the investigators told Rogers
   that there was reason to believe that the allegation was true because he found
   blood on Harris’s clothing. Rogers then called Smith, his supervisor at
   MDOC’s Jackson headquarters, to report the incident. After the call,
   Rogers entered a conference room where Bobo and Carter were interviewing
   Harris about the alleged assault.
          After the interview, Rogers asked two Parchman corrections officers
   whether they knew anything about the assault. They did not, but one of them
   indicated that a different officer, Steven Tyler, was in the building the
   morning of the assault. Rogers, Bobo, and Carter then interviewed Tyler.
   Tyler initially denied any wrongdoing, but Rogers noticed blood stains on his
   pants and boots. Bobo and Carter took pictures of the stains. Rogers left the




                                            2
Case: 21-60533        Document: 00516439527              Page: 3      Date Filed: 08/19/2022




                                         No. 21-60533


   conference room to call Smith again with an update, leaving Bobo and Carter
   alone in the room with Tyler.
           As he ended his call with Smith, Rogers heard a commotion in the
   conference room. As Rogers entered the room, he saw Bobo and Carter in a
   physical altercation with Tyler. Bobo told Rogers that Tyler had assaulted
   them, they attempted to arrest him, and he was resisting. Rogers helped
   handcuff Tyler, who eventually recanted his statement denying knowledge of
   the assault and turned over his bloodied clothes and boots to the
   investigators.
           At that point, Lee burst into the conference room, grabbed Tyler, and
   told Rogers and the investigators that Lee and Tyler were leaving. Rogers
   replied that Tyler was a suspect in a criminal investigation, he was not
   permitted to leave, and Lee was interfering in a lawful investigation.
   Stalemated, both Rogers and Lee left the room to call their respective
   supervisors—Rogers’s third call to Smith that day. 1 Lee re-entered the
   conference room while Rogers was still in the hallway on the phone with
   Smith. Shortly after, Rogers heard another ruckus coming from the room.
   Though Rogers did not testify about it during the probable cause hearing, this
   latest altercation was between Lee and Bobo, giving rise to Lee’s assault
   charge against Bobo. 2


           1
            Lee’s supervisor was Jerry Williams, the Parchman Deputy Commissioner. As
   noted, Rogers’s supervisor was Smith, whose supervisor was the MDOC Commissioner,
   who in November 2016 was Marshall Fisher. Hall replaced Fisher as MDOC
   Commissioner in February 2017.
           2
             During a subsequent hearing before the Mississippi Employees Appeal Board
   (MEAB) challenging his termination, Rogers testified that in his third call with Smith, he
   had requested permission to call Fisher and ask the MDOC Commissioner to instruct Lee
   to “stand down.” Smith agreed, and during their call, Fisher told Rogers to collect Tyler’s
   clothing but allow Tyler to leave with Lee. While Rogers was still on his call with Fisher,
   Carter exited the interview room and told Rogers that Lee had slapped Bobo. Rogers




                                               3
Case: 21-60533          Document: 00516439527             Page: 4      Date Filed: 08/19/2022




                                           No. 21-60533


           Sometime after Hall became the new MDOC Commissioner in
   February 2017, Rogers allegedly learned that Hall was going to “bury” the
   investigation into Harris’s assault. Rogers then contacted Agent Walter
   Henry with the Federal Bureau of Investigation (FBI) about what Rogers saw
   as a cover-up of the Harris assault; he forwarded copies of documents related
   to his internal investigation to Henry by email on March 10, 2017, just three
   days before he testified at Bobo’s probable cause hearing.
           Carter later relayed to Rogers that Hall was “very upset” that Rogers
   forwarded details of the Harris investigation to the FBI. 3 In May or June
   2017, Smith called Rogers at Hall’s behest and asked for a synopsis of
   Rogers’s communications with the FBI. Rogers told Henry, and Henry
   responded directly to Smith and Hall. On June 5, 2017, Smith again
   contacted        Rogers     and    requested      another    synopsis       of   Rogers’s
   communications with the FBI. This time, Rogers complied himself.
          Rogers was fired on June 23, 2017. Smith and Hall signed his
   employment termination paperwork. At the time, MDOC did not provide a
   reason for his termination. In a declaration provided three years later in
   support of the defendants’ motion for summary judgment in this action, Hall
   stated that Rogers was fired for “his continued inability to get along with
   [Parchman] staff.”
          Rogers appealed his termination to the MEAB, alleging that his
   termination was in retaliation for reporting the Harris assault to the FBI.
   After a hearing, the MEAB agreed that it was. On September 28, 2018, the



   testified that when he told Fisher what Carter had said, Fisher responded by convening a
   meeting in Jackson the next day to resolve the dispute. Rogers’s MEAB testimony is not
   at issue in this appeal.
           3
               Carter testified to these facts during Rogers’s MEAB hearing.




                                                 4
Case: 21-60533        Document: 00516439527              Page: 5      Date Filed: 08/19/2022




                                         No. 21-60533


   MEAB reversed Rogers’s termination and, among other relief, directed
   MDOC to reinstate him to his position. Rogers declined reinstatement,
   however.
           Instead, in December 2018, Rogers filed a complaint in the Northern
   District of Mississippi against Hall and Smith alleging a First Amendment
   retaliation claim in violation of 42 U.S.C. § 1983 and seeking money
   damages. 4 Rogers alleged that Hall and Smith violated his First Amendment
   rights by “retaliating against him based on his speech on a matter of public
   concern,” i.e., for his testimony at Bobo’s probable cause hearing. 5 He also
   alleged that his termination “violate[d] clearly established law of which a
   reasonable public official would be aware.”
           After discovery, the defendants moved for summary judgment based
   on qualified immunity. They contended that Rogers could not show that the
   defendants violated a clearly established right or that Rogers’s speech, i.e.,
   his hearing testimony, was “the substantial or motivating factor in his
   termination.” In response, Rogers asserted that his testimony fell squarely
   within the rule announced in Lane v. Franks, 573 U.S. 228 (2014), such that
   it was protected First Amendment speech.




           4
             Rogers also alleged a state law claim for violation of public policy against MDOC
   under the Mississippi Tort Claims Act. See Miss. Code Ann. § 11-4-1, et seq.; see also
   id. § 25-9-171(j) (defining “whistleblower” as “an employee who in good faith reports an
   alleged improper governmental action to a state investigative body, initiating an
   investigation”). The district court granted summary judgment on this claim for MDOC
   based on Eleventh Amendment sovereign immunity. Rogers does not challenge the district
   court’s ruling on appeal.
           5
            Initially, Rogers alleged that his communications with the FBI also constituted
   protected speech. But after the defendants moved for summary judgment, Rogers
   conceded that the only basis for his First Amendment claim was his testimony at Bobo’s
   probable cause hearing.




                                               5
Case: 21-60533         Document: 00516439527       Page: 6   Date Filed: 08/19/2022




                                    No. 21-60533


          The district court granted the defendants’ motion for summary
   judgment. The court distinguished Lane. First, the court contrasted the
   plaintiff in Lane, who was compelled by subpoena to testify during the
   criminal trial of a subordinate he fired, with Rogers, who the district court
   found (incorrectly) had not been compelled to testify by subpoena. See 573
   U.S. at 233, 235, 238. Next, the court determined that Rogers had failed to
   show that testifying in court proceedings was outside his “ordinary job
   responsibilities,” as was undisputed in Lane. See id. at 238 n.4. Instead, the
   district court concluded that “[i]t is axiomatic that a law enforcement
   officer’s job duties ordinarily include testifying in court regarding matters
   learned or observed during an investigation, as Rogers did in this instance.”
   Thus, the district court held that Rogers failed to establish that the
   defendants’ conduct violated clearly established law, and therefore failed to
   rebut the defendants’ qualified immunity defense to his claim. Rogers timely
   appealed.
                                        II.
          Summary judgment is appropriate when “the movant shows that
   there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In a qualified
   immunity case, however, the usual summary judgment burden of proof is
   altered. Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). “Once an
   official pleads the [qualified immunity] defense, the burden then shifts to the
   plaintiff, who must rebut the defense by establishing a genuine fact issue as
   to whether the official’s allegedly wrongful conduct violated clearly
   established law.” Id. We review a “grant of summary judgment de novo,
   applying the same standard as the district court.” Renfroe v. Parker, 974 F.3d
   594, 599 (5th Cir. 2020) (citing Austin v. Kroger Tex., L.P., 864 F.3d 326, 328
   (5th Cir. 2017)).




                                         6
Case: 21-60533      Document: 00516439527           Page: 7   Date Filed: 08/19/2022




                                     No. 21-60533


                                        III.
          “Qualified immunity shields federal and state officials from money
   damages unless a plaintiff pleads facts showing (1) that the official violated a
   statutory or constitutional right, and (2) that the right was ‘clearly
   established’ at the time of the challenged conduct.” Ashcroft v. al-Kidd, 563
   U.S. 731, 735 (2011) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).
   “When a defendant asserts and is entitled to [qualified immunity], a court
   has two options: It can decide that the plaintiff’s constitutional claims lack
   merit, or it can decide that the defendant’s conduct did not violate clearly
   established law.” Smith v. Heap, 31 F.4th 905, 911 (5th Cir. 2022). We have
   “sound discretion” to address either prong first. Pearson v. Callahan, 555
   U.S. 223, 236 (2009); Heap, 31 F.4th at 911.
          As the district court did, we begin—and conclude—our analysis by
   addressing whether the defendants’ conduct violated clearly established law.
   It did not.
          A defendant does not violate “a clearly established right unless the
   right’s contours were sufficiently definite that any reasonable official in the
   defendant’s shoes would have understood that he was violating it.” Plumhoff
   v. Rickard, 572 U.S. 765, 778–79 (2014).          This means that “‘existing
   precedent . . . placed the statutory or constitutional question’ confronted by
   the official ‘beyond debate.’” Id. at 779 (quoting al-Kidd, 563 U.S. at 741).
   In other words, the plaintiff must “point to controlling authority—or a robust
   consensus of persuasive authority—that defines the contours of the right in
   question with a high degree of particularity.” Morgan v. Swanson, 659 F.3d
   359, 371–72 (5th Cir. 2011) (en banc) (citations and internal quotation marks
   omitted). It is thus Rogers’s “burden to point out the clearly established
   law.” Clarkston v. White, 943 F.3d 988, 993 (5th Cir. 2019).




                                          7
Case: 21-60533      Document: 00516439527           Page: 8    Date Filed: 08/19/2022




                                     No. 21-60533


          Rogers contends that Lane “clearly established” that his testimony at
   Bobo’s probable cause hearing was protected speech. Lane involved an
   administrator of a state program who reported an employee (also an Alabama
   legislator) for collecting pay for hours the legislator had not worked. Lane,
   573 U.S. at 232; see also Gibson v. Kilpatrick, 773 F.3d 661, 667 (5th Cir. 2014)
   (discussing Lane). Lane instructed the employee to work the hours she
   promised to work, and when she refused, he fired her. Lane, 573 U.S. at 232.
   After the FBI began an investigation into the matter, Lane was compelled by
   subpoena to testify before a federal grand jury; he complied and described the
   events leading to the legislator’s termination.       Id. at 232–33.     Shortly
   thereafter, Lane was fired. Id. at 233. He then brought a First Amendment
   retaliation claim against his former employer. Id. at 234. The Supreme Court
   ultimately held that “the First Amendment protects a public employee who
   provides truthful sworn testimony, compelled by subpoena, outside the
   scope of his ordinary job responsibilities.” Id. at 238. Notably, the Court
   clarified that
          [i]t [was] undisputed that Lane’s ordinary job responsibilities
          did not include testifying in court proceedings. For that
          reason, Lane asked the Court to decide only whether truthful
          sworn testimony that is not a part of an employee’s ordinary
          job responsibilities is citizen speech on a matter of public
          concern. We accordingly need not address in this case whether
          truthful sworn testimony would constitute citizen speech
          under Garcetti [v. Ceballos, 547 U.S. 410 (2006),] when given
          as a part of a public employee’s ordinary job duties, and express
          no opinion on the matter today.

   Id. at 238 n.4 (citations omitted).




                                          8
Case: 21-60533        Document: 00516439527              Page: 9       Date Filed: 08/19/2022




                                          No. 21-60533


           In several respects, Rogers’s case comes close to Lane: He gave sworn
   testimony, compelled by a subpoena, 6 in court proceedings on a matter of
   public concern. But “close” does not count in the qualified immunity
   calculus. Arguably, Rogers’s case fits squarely within the scenario Lane left
   open for another day, assuming as the district court found that giving sworn
   testimony about matters Rogers observed during an investigation he led fell
   within Rogers’s “ordinary job duties” as a public law enforcement officer—
   indeed, as the Chief of Investigation at Parchman. See id.; see also Morrow v.
   Dillard, 412 F. Supp. 494, 500 (S.D. Miss. 1976) (recognizing that a “general
   law enforcement dut[y]” is “testifying in court”), reversed in part on other
   grounds, 580 F.2d 1284 (5th Cir. 1978). Just as arguably, as ably discussed by
   Judge Costa in his dissent, Rogers’s testimony may well have fallen
   outside his normal work duties in this instance because the subject of
   Rogers’s testimony—the altercation between Lee and Bobo—was somewhat
   tangential to the main investigation. Moreover, Rogers was not testifying on
   behalf of MDOC at the probable cause hearing—he was subpoenaed by Bobo
   and testified unfavorably to various MDOC personnel.
           Therein lies the rub: To defeat qualified immunity, Rogers must show
   that the defendants violated a right that was not just arguable, but “beyond
   debate.” Plumhoff, 572 U.S. at 779 (quoting al-Kidd, 563 U.S. at 741). And
   he fails to “point to controlling authority—or a robust consensus of
   persuasive authority,” Morgan, 659 F.3d at 371–72, that either answers the



           6 Rogers is correct that the district court erred in concluding that there was no
   evidence in the record that he was compelled to testify by a subpoena—the defendants
   conceded this fact in their Answer. But this error is not dispositive because, regardless of
   whether his testimony was compelled by subpoena, Rogers fails to offer precedent to
   support that his testimony was protected speech. Cf. Lane, 573 U.S. at 238 n.4. (addressing
   “only whether truthful sworn testimony that is not a part of an employee’s ordinary job
   responsibilities is citizen speech on a matter of public concern”).




                                                9
Case: 21-60533     Document: 00516439527           Page: 10   Date Filed: 08/19/2022




                                    No. 21-60533


   question Lane left open regarding sworn testimony given by a public
   employee within his ordinary job duties, or clearly establishes that Rogers’s
   testimony was outside his ordinary job duties as a law enforcement officer (or
   was otherwise protected speech). Nor does Rogers point to record evidence
   demonstrating that his testimony was undisputedly outside the scope of his
   ordinary job responsibilities, as was his burden to do. Cf. Lane, 573 U.S. at
   238 n.4. As a result, he fails to show a violation of any “right [that] was
   ‘clearly established’ at the time of the challenged conduct,” al-Kidd, 563
   U.S. at 735 (quoting Harlow, 457 U.S. at 818), and he therefore cannot
   overcome the defendants’ assertion of qualified immunity.
                                                                 AFFIRMED.




                                        10
Case: 21-60533       Document: 00516439527              Page: 11      Date Filed: 08/19/2022




                                         No. 21-60533



   Gregg Costa, Circuit Judge, dissenting:
           Do police officers have the same First Amendment rights that other
   public employees enjoy? That is the decisive question in this appeal. Because
   those serving in law enforcement do not lose their freedom of speech when
   they testify as citizens, I would reverse.
           Public employees who testify outside the scope of their ordinary job
   duties are entitled to First Amendment protection, even if they testify about
   matters they learned at work. Lane v. Franks, 573 U.S. 228, 238 (2014). The
   First Amendment thus protected the plaintiff in Lane, a community college
   director who testified about on-the-job happenings but not pursuant to any
   job duty. Id. at 231–33, 238 & n.4, 243.
           The harder issue is whether that same protection applies when
   employees do testify as part of their job duties. That is the question the
   Supreme Court left open in Lane. 573 U.S. at 238 n.4. Think of a homicide
   detective testifying in a murder case. Or a police officer who pulled over a
   driver testifying at that driver’s DUI trial. In those cases, the officer’s
   testimony is part of the job. It is expected that officers will be called by the
   prosecution to testify in cases the officer investigated. While some courts
   have concluded that this testimony also is protected citizen speech, see Reilly
   v. Atlantic City, 532 F.3d 216, 231 (3d Cir. 2008), we have not yet addressed
   whether constitutional protection extends to public employees’ testifying as
   part of their job duties.
           We need not decide that difficult issue here. 1 Rogers’s speech fits in
   the Lane box. Taking the allegations in the light most favorable to Rogers as


           1
             Because we have not answered the question Lane reserved, qualified immunity
   would provide a defense to any speech claim based on testimony that was a part of Rogers’s
   job duties. The law cannot be clearly established when the law is unsettled.



                                              11
Case: 21-60533        Document: 00516439527               Page: 12        Date Filed: 08/19/2022




                                           No. 21-60533


   we must at this stage, 2 he was not testifying as part of his job duties. Rogers
   was subpoenaed to testify by the defense, not the prosecution. See Lane, 573
   U.S. at 247 (Thomas, J., concurring) (finding it significant that Lane was not
   subpoenaed by his employer). If Rogers had not shown up to testify, he might
   have been held in contempt of court, but he would not have been defying a
   work expectation. Contrast Garcetti v. Ceballos, 547 U.S. 410, 422–24 (2006)
   (explaining that employee’s speech was a task he “was paid to perform” and
   thus unprotected). Rogers’s testimony focused not on his investigation into
   Tyler but on the alleged assault he witnessed between his coworkers, which
   he had no duty to investigate. 3 Cf. Howell v. Town of Ball, 827 F.3d 515, 524
   (5th Cir. 2016) (holding that it was not part of an officer’s job duties to help
   investigate coworkers’ fraud). And the focus of his testimony made sense:
   Bobo, not Tyler, was the defendant in the probable cause hearing.
           Rogers’s testimony thus was “nothing like the routine testimony of
   law-enforcement agents in support of criminal prosecutions.” Seifert v.
   Unified Gov’t of Wyandotte Cnty./Kansas City, 779 F.3d 1141, 1152 (10th Cir.
   2015). Testifying as an investigator would have looked much like the earlier


           2
              In upholding the qualified immunity dismissal, the majority opinion states that
   Rogers does not “point to record evidence demonstrating that his testimony was
   indisputably outside the scope of his ordinary job responsibilities.” Maj. Op. 10 (emphasis
   added). But a plaintiff seeking to overcome qualified immunity need not eliminate factual
   disputes. The usual summary judgment standard governs, with the plaintiff entitled to
   have all factual disputes and inferences resolved in his favor. See, e.g., Tolan v. Cotton, 572
   U.S. 650, 657 (2014). After giving the plaintiff the benefit on any factual disputes, the
   question becomes whether those facts show a violation of clearly established law. Id.
   (finding a clearly established violation of excessive-force law after construing numerous
   factual disputes in the plaintiff’s favor).
           3
              Rogers testified about the investigation into Tyler’s assault only to provide
   context for why Lee was in the room with Bobo. Cf. Bevill v. Fletcher, 26 F.4th 270, 276–77
   (5th Cir. 2022) (holding that speech was made as citizen when officer mentioned his job
   title only for context and not as part of his duties). Once that foundation was laid, the
   testimony focused on the verbal and physical altercation between Lee and Bobo.



                                                 12
Case: 21-60533     Document: 00516439527           Page: 13   Date Filed: 08/19/2022




                                    No. 21-60533


   examples. Rogers would have been called by the state—his employer—to
   testify about his investigation into Tyler’s alleged assault of an inmate. His
   testimony would have centered around that assault, the one his job duties
   obligated him to investigate. And Tyler, the subject of that investigation,
   would have been the defendant. None of those things occurred here. So
   while Rogers’s testimony concerned his work, he was not testifying as part of
   his work. See Lane, 573 U.S. at 239–40; Chrzanowski v. Bianchi, 725 F.3d 734,
   740 (7th Cir. 2013) (“[A]ppearing as an ‘investigating witness’ is a far cry
   from giving eyewitness testimony under subpoena regarding potential
   criminal wrongdoing that [the officer] happened to observe while on the
   job.”); Seifert, 779 F.3d at 1152. As a result, the First Amendment applies.
          Stepping outside Lane’s focus on testimony to look at the general
   considerations that define the citizen/employee line further supports this
   view. Rogers’s speech was made externally, not just up the chain-of-
   command. See Davis v. McKinney, 518 F.3d 304, 313 (5th Cir. 2008). His
   testimony was not “subject to [his] employer’s control”—after all, he
   testified for the defendant. See Anderson v. Valdez, 845 F.3d 580, 596 (5th
   Cir. 2016); see also Bevill, 26 F.4th at 278. And Rogers’s testimony can be
   likened to that of any bystander who witnessed the assault and was called to
   testify. See Anderson, 845 F.3d at 594 (“[W]hen there is an analogue to
   speech by citizens who are not public employees, the employee . . . [speaks]
   as a citizen.” (emphasis omitted)).
          It also could have been a different employee who witnessed Bobo and
   Lee’s quarrel. If the prison’s cook was the one who saw the altercation from
   the cafeteria and was subpoenaed by Bobo’s counsel to testify, would anyone
   dispute that he was testifying as a citizen? It should make no difference that
   the witness in this case was a law enforcement officer. A rule that any time
   an officer testifies about work-related incidents he does so as part of his job



                                         13
Case: 21-60533     Document: 00516439527            Page: 14   Date Filed: 08/19/2022




                                     No. 21-60533


   duties would give officers less First Amendment protection than other public
   employees.
          That is not the law. Law enforcement officers “are not relegated to a
   watered-down version of constitutional rights.” Garrity v. New Jersey, 385
   U.S. 493, 500 (1967). None of the public employee speech cases set special
   rules for the police. The dividing line—for all public employees—is between
   speech as a citizen and speech as an employee. See Garcetti, 547 U.S. at 418–
   19. When the speech is testimony, the distinction is between testimony
   provided in the course of one’s job duties (an open question whether that is
   citizen speech) and testimony that is not (protected speech per the Supreme
   Court). See Lane, 573 U.S. at 238 & n.4.
          As a factual matter, police officers will more often testify as part of
   their job than most other public employees. But that does not mean that every
   time they testify, they do so as part of their job duties. See Morales v. Jones,
   494 F.3d 590, 598 (7th Cir. 2007) (testifying at a deposition in a civil suit was
   “unquestionably not one of [officer] Morales’ job duties”). The legal test is
   the same. As with any public employee, courts must look at the context and
   content of the officer’s testimony and compare that to their day-to-day job
   duties. Sometimes the testimony will fall within what the officer is paid to
   do, sometimes it will not. Compare Green v. Barrett, 226 F. App’x 883, 886
   (11th Cir. 2007) (testimony within scope of job duties when officer testified
   “because she was the Chief Jailer . . . responsible for the conditions at the
   jail”), with Bevill, 26 F.4th at 276 (sworn affidavit was not within scope of
   officer’s job duties because he submitted it as a friend of the defendant).
          Consider other scenarios in which an officer would not be testifying as
   part of investigative duties.     An officer is a witness to alleged sexual
   harassment in the workplace and testifies in the resulting Title VII case. An
   officer testifies in a coworker’s divorce case about whether the colleague has



                                          14
Case: 21-60533      Document: 00516439527            Page: 15     Date Filed: 08/19/2022




                                      No. 21-60533


   a substance abuse problem. An officer testifies as an alibi for a colleague
   charged with a crime. In all of these examples, the officer is testifying about
   matters observed on the job. But in none is the officer testifying as a
   prosecution witness in a case the officer investigated. And in all of them it
   could just as easily be a city sanitation worker who is testifying. The
   sanitation worker’s testimony is protected speech. So is the police officer’s.
          Law enforcement’s equal footing with other public employees when it
   comes to speech makes this a straightforward application of Lane. Indeed,
   several courts have recognized that Lane applies to police officers. See
   Seifert, 779 F.3d at 1152; Chrzanowski, 725 F.3d at 740; see also Howell, 827
   F.3d at 523–24 (applying Lane and concluding that officer’s statements were
   outside his normal job duties). No case holds otherwise. Consequently, both
   controlling authority—Lane from the Supreme Court—and a robust
   consensus of lower-court authority applying Lane to police officers establish
   that Rogers engaged in protected speech because his testimony was not
   undertaken as part of his ordinary duties. See Lane, 573 U.S. at 238 & n.4.
          Rogers’s testimony demonstrates why the Constitution protects
   public employees when they speak as citizens about what they observed on
   the job. Such speech “holds special value precisely because those employees
   gain knowledge of matters of public concern through their employment.”
   Lane, 573 U.S. at 240. Public employees are the ones most likely to know
   about the government’s inner workings, and they should be able to speak
   truthfully without fear of retaliation when they see something wrong. Id. In
   Lane, that was a public corruption scandal. Id. at 241. In Pickering, it was the
   mishandling of school funds. Pickering v. Bd. of Ed. of Twp. High Sch. Dist.
   205, 391 U.S. 563, 572 (1968). In this case, it is an alleged assault after a prison
   official tried to cover up a jailer’s attack on an inmate.




                                           15
Case: 21-60533     Document: 00516439527           Page: 16   Date Filed: 08/19/2022




                                    No. 21-60533


          The Supreme Court has not said whether the First Amendment
   protects the detective who testifies for the prosecution about his
   investigation. But it has answered the question for officers like Rogers who
   learn things on the job and testify about those facts outside of their ordinary
   job duties. Such testimony is citizen speech, so Rogers has a retaliation claim
   for the consequences of his whistleblowing.




                                         16